DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/16/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized in claim 1 by the limitation of wet-etching the semiconductor substrate using the resist as a mask to form one continuous recess below the first opening and the second opening; after forming the recess, cross-linking a shrink material with the resist to block the second opening without blocking the first opening; and after blocking the second opening, forming a gate electrode within the recess via the first opening.  Claims 2-6 depend on claim 1.
The closest prior art is Gehoski et al. (U.S. 2003/0162406 A1; “Gehoski”) which discloses applying a resist (18, Fig. 2) on a semiconductor substrate (12, Fig. 2) and forming a first opening (within 20, Fig. 5) and a second opening (within 22, Fig. 5) whose width is narrower than that of the first opening; forming a recess (within 14, Fig. 2) below the first opening and the second opening and forming a gate electrode (30, Fig. 6) within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/REEMA PATEL/Primary Examiner, Art Unit 2812